Citation Nr: 0614850	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  95-35 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to a change of an approved educational plan for 
VA Vocational, Rehabilitation, and Education (VR&E) benefits.

(The following issues are the subject of a separate decision: 
Entitlement to special monthly compensation (SMC) for loss of 
use of both legs under 38 U.S.C.A. § 1114(m); Entitlement to 
SMC higher than the rate under 38 U.S.C.A. § 1114(m); 
Entitlement to an effective date earlier than June 23, 2005, 
for SMC for loss of use of the legs; Entitlement to an 
effective date earlier than June 23, 2005, for SMC at the 
rate under 38 U.S.C.A. § 1114(m); Whether there was clear and 
unmistakable error (CUE) in a January 2003 RO decision that 
denied a separate rating for arthritis of the right knee; 
Entitlement to an increased (initial) rating for a right 
wrist disability, now rated 10 percent disabling; Entitlement 
to service connection for a bilateral shoulder disability; 
and Entitlement to service connection for a neck disability.)


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1994 RO decision that denied 
approval in an educational plan for VR&E benefits.  


FINDINGS OF FACT

1.  The veteran had been in receipt of VA vocational 
rehabilitation and education benefits (VR&E) that were 
subject to approval of a particular educational plan.

2.  In September 1994, VA denied a request by the veteran for 
approval of a change in the educational plan involving his 
VR&E benefits.

3.  On several occasions, most recently in May 2000, the 
veteran has indicated that he was withdrawing his appeal of 
this issue, and he has not filed an otherwise timely 
disagreement with the September 1994 VA decision.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for 
approval of a change in the educational plan for VR&E 
benefits are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had been approved for training under Chapter 31 
of Title 38 of the United States Code in June 1991.  He was 
approved to pursue developmental training in basic 
educational skills and then for an associate degree in 
accounting.  

In September 1994, the veteran requested a change in his 
vocational rehabilitation plan to be approved for training as 
a lawyer even though he had been informed at the time of his 
initial application for VR&E benefits that there was no 
evidence to support approval of his training as a lawyer.  In 
October 1994, the RO notified the veteran that it was denying 
his request for a change in his vocational rehabilitation 
plan although he would be permitted to complete the Fall 1994 
semester.  The RO also notified the veteran that he would be 
placed in employment services at the end of the Fall 1994 
semester and would be given up to 18 months of employment 
assistance in occupations in administrative specializations.  

In November 1994, the veteran appealed the RO's September 
1994 decision.

Upon referral to VA's Vocational Rehabilitation Counseling 
Division, a VA Vocational Rehabilitation and Counseling 
Officer confirmed the RO's decision in January 1995 and 
notified the veteran of this decision.

The RO sent the veteran a statement of the case in February 
1995.

In April 1995, the veteran filed a substantive appeal.  He 
also testified before the RO in May 2005.  The RO sent a 
supplemental statement of the case in May 1995.

Correspondence from the veteran and his then-representative 
in August 1995 indicate that he was withdrawing his appeal 
regarding the VR&E benefits.  

In September 1996, it appears that the veteran withdrew an 
appeal.  However, in light of the veteran's numerous claims 
and their confusing history, it is not clear whether this was 
a second withdrawal of the appeal regarding the VR&E 
benefits.

In March 2000, the Board remanded the matter for 
clarification of the veteran's appeal of this issue and, if 
necessary, for the scheduling of a hearing on this issue.  

But in May 2000, the veteran clarified that he was 
withdrawing his appeal of this issue.

The Board noted in a July 2000 decision that the veteran had 
withdrawn his appeal of the VR&E benefits claim and his 
request for a hearing on that issue.  However, the Board did 
not procedurally dismiss the appeal.

In 2006, the veteran wrote directly to the Board as follows:

It was brought to my attention that in addition to 
the issues you and I discuss at the [March 2006 
Board] hearing you will be making the decision on 
Voc Rehab.  I would appreciate if you can decide 
the Voc Rehab issue expeditiously because if your 
decision is favorable, I will have the opportunity 
to sit for the first year law examine in June.

An appeal may be withdrawn by a claimant at any time prior to 
the issuance of a Board decision on the appeal.  38 C.F.R. 
§ 20.204.  In this case, the Board requested clarification of 
the veteran's intentions regarding the VR&E benefits issue, 
and the veteran specifically withdrew his appeal of that 
issue in May 2000.

In this case, however, it also appears that the veteran is 
raising some type of claim involving VR&E benefits.  However, 
the March 2006 letter from the veteran could not possibly 
serve to resurrect the previously withdrawn appeal involving 
VR&E benefits.  Notwithstanding the Board's July 2000 remarks 
about the VR&E issue, "[w]ithdrawal of an appeal does not 
preclude filing a new Notice of Disagreement and, after a 
Statement of the Case is issued, a new Substantive Appeal, as 
to any issue withdrawn, provided such filings would be timely 
under these rules if the appeal withdrawn had never been 
filed."  38 C.F.R. § 20.204 (emphasis added).  The March 
2006 correspondence from the veteran could not possibly serve 
as a timely notice of disagreement with respect to the 
original VA decision on the VR&E benefits claim.  Under the 
rules, to be timely, a notice of disagreement would have to 
have been filed within one year of the notification of the 
decision which is being appealed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.204, 20.302.  However, the veteran had already 
withdrawn his appeal, possibly at several points in time and 
as recently as May 2000.  His first attempt to possibly 
reinstate the appeal was in 2006, which is more than 10 years 
after VA initially informed him that it was not approving his 
request for a change in his vocational rehabilitation plan 
under Chapter 31 of Title 38 of the United States code.  
Therefore, since the veteran withdrew his appeal of the VR&E 
benefits issue and did not file any otherwise timely, 
subsequent notice of disagreement, the appeal of the claim 
for VR&E benefits is dismissed.

As noted above, in March 2006, the veteran appears to raise 
some type of claim for VR&E benefits.  What the veteran seeks 
is not clear on the face of the March 2006 letter.  If he is 
in fact seeking some type of VR&E benefits, he should 
correspond directly with the RO and should specify what he 
seeks.   

 


ORDER

The appeal of the September 1994 RO decision regarding VR&E 
benefits is dismissed.


____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


